Case 8:20-cv-00188-MWF-SHK Document 16 Filed 07/01/20 Page 1 of 2 Page ID #:97




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    RYAN MARK WABNITZ,                            Case No. 8:20-cv-00188-MWF (SHK)

 13                                    Petitioner,
                                                     ORDER ACCEPTING FINDINGS
 14                        v.                        AND RECOMMENDATION OF
                                                     UNITED STATES MAGISTRATE
 15    UNKNOWN, et al.,                              JUDGE
 16                                Respondents.
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
 19   Petition (“FAP”), the relevant records on file, and the Report and
 20   Recommendation (“R&R”) of the United States Magistrate Judge. Although the
 21   Court provided Petitioner with an extension to file objections after receiving
 22   returned mail, no objections have been filed. It is clear from the record that
 23   Petitioner has failed to keep the Court apprised of his address as required by the
 24   Local Rules.
 25         The Court accepts the findings and recommendation of the Magistrate Judge
 26   that the case should be dismissed because (1) abstention is required under Younger
 27   and (2) Petitioner has not exhausted his state court remedies.
 28
Case 8:20-cv-00188-MWF-SHK Document 16 Filed 07/01/20 Page 2 of 2 Page ID #:98




  1         With respect to the Younger abstention, the Magistrate Judge determined
  2   that abstention was required because the three requirements set forth in Columbia
  3   Basin Apt. Ass’n v. City of Pasco, 268 F.3d 791, 799-801 (9th Cir. 2001) were
  4   satisfied. In addition to these three requirements, the Court examined the fourth
  5   requirement identified in AmerisourceBergen Corp. v. Roden, 495 F.3d 1143, 1149
  6   (9th Cir. 2007) (“[O]nce the three [] elements are satisfied, the court does not
  7   automatically abstain, but abstains only if there is a Younger-based reason to
  8   abstain—i.e., if the court’s action would enjoin, or have the practical effect of
  9   enjoining ongoing state proceedings.”). Having done so, the Court determines that
 10   Petitioner’s requested remedy would have the practical effect of enjoining the
 11   ongoing state proceedings.
 12         Accordingly, for the reasons set forth in the R&R and for the additional
 13   reason that Petitioner failed to keep his address up to date with the Court, IT IS
 14   ORDERED that the FAP be DENIED and that Judgment be entered dismissing
 15   this action without prejudice.
 16
 17   Dated: July 1, 2020
 18                                           MICHAEL W. FITZGERALD
                                              United States District Judge
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                              2
